UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
-\-

No. 12 Cr. 45 (RJS)

TAUAY TODD,
ORDER

Defendant.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

IT IS HEREBY ORDERED THAT Defendant’s re-sentencing proceeding scheduled for
February 25, 2020 at 3:00 p.m. shall be held in Courtroom 11B of the Daniel Patrick Moynihan
U.S. Courthouse, 500 Pearl Street, New York, New York, 10007.

SO ORDERED.

Dated: February 20, 2020
New York, New York )

RICHARD J. SULLIVAN

UNITED STATES CIRCUIT JUDGE

Sitting by Designation

 

 
